Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
2.	The applicant submitted a preliminary amendment to the specification on August 6, 2020. This amendment has been considered and accepted by the examiner.

Information Disclosure Statement
3.	The Information Disclosure Statement filed on November 2, 2020 cites the following references:
Huang (U.S. Pre-Grant Publication No. 20160220459), and
Rege (U.S. Pre-Grant Publication No. 20190218069).
	However, the document number listed for these references does not match the name of the pantentee or applicant listed in the IDS. Additionally, the documents that correspond to the listed document numbers do not appear to be related to the claimed subject matter. It is assumed that the applicant simply provided the incorrect document numbers for these references. Appropriate clarification regarding this issue is requested. Additionally, these references have not been considered by the examiner for the reasons described above.

Claim Objections
4.	Claim 2 is objected to because of the following informalities:
Claim 2 recites the limitation, “A computer system for developing an insurance code set, comprising: one or more processor…” It appears that the applicant intended to processors…”
Appropriate correction or clarification is requested.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or 	any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and 	requirements of this title. 

6.	Claims 1-3 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
7.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claim 1), a machine (claim 2) and a manufacture (claim 3); where the machine and the manufacture are substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. 

Step 2A, Prong 1

	Claim 1 recites the abstract idea of: 
A method of developing an insurance code set, wherein the method comprises the steps of:
accessing the tabular format and assigning a code to each entry, thereby developing an insurance code set.
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles (e.g., insurance -- here, assigning a code to identify insurance data sets). In other words, the claims recite a process for creating codes that identify specific data corresponding to an insurance claim. Such a process falls under the category of fundamental economic principles regarding insurance.

Step 2A, Prong 2
9.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 1 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g. a data ingestion tool and a plurality of databases). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g.,  Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Claim 1 also recites the following limitation:
using one or more data ingestion tools to identify and extract claim events from available databases.
	This limitation merely states that the method comprises a step for gathering data relating to a claim from a database. This limitation amounts to no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g): See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2024)).
Claim 1 also recites the following limitation:
storing the one or more sentences in a database in a tabular format.
	This limitation merely states that the method comprises a step for storing data in a database. Such limitations amount to no more than merely storing data, which is a form of insignificant extra-Versata Dev. Group, Inc. v. SAP Am., Inc., 793F.3d 1306, 1334 (Fed. Cir. 2015); and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d at 1363).
	Thus, claim 1 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 1 is directed to an abstract idea.
	
Step 2B
10.	Under the 2019 PEG step 2B analysis, the additional elements of claim 1 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the recited additional elements (e.g. a data ingestion tool, a plurality of databases, and an NLP model), do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality such that they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Pages 4 and 10-12). 
	Additionally, the following limitation identified above as insignificant extra-solution activity (mere data gathering) has been revaluated in Step 2B:
using one or more data ingestion tools to identify and extract claim events from available databases.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Additionally, the following limitation identified above as insignificant extra-solution activity (merely storing data) has been revaluated in Step 2B:
storing the one or more sentences in a database in a tabular format.
	In view of the requirement set forth by Berkheimer, this limitation does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of merely storing data to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): Versata Dev. Group, Inc. v. SAP Am., Inc., 793F.3d 1306, 1334 (Fed. Cir. 2015); and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d at 1363).
	Thus, claim 1 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
11.	Independent claims 2 and 3 are similarly rejected under 35 U.S.C. 101 for the reasons described below:
	Claim 2 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 2 and 1 is that claim 2 is drafted as a system rather than as a method. Similarly, as described above regarding claim 1, claim 2 recites generic computer components (e.g. a computer system comprising one or more processor and one or more storage devices, one or more data ingestion tools, databases, and an NLP model) that are simply being used as a tool (“apply it”) Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).
	Claim 3 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 3 and 1 is that claim 3 is drafted as a hardware storage device rather than as a method. Similarly, as described above regarding claim 1, claim 3 recites generic computer components (e.g. one or more hardware storage devices, one or more processors, one or more data ingestion tools, databases, and an NLP model) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims 1 and 3, claim 3 is not patent eligible (See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


14.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Drennan (U.S. Pre-Grant Publication No. 20170039656) in view of Hail (U.S. Patent No. 7739133).

Claim 1
	Regarding Claim 1, Drennan teaches:
A method of developing an insurance code set, wherein the method comprises the steps of (See at least Paragraphs 21-26: Describes a system/method for analyzing a large amount of insurance claim files to develop a database of "semantic rule identifiers" [i.e. an insurance code set, See Figure 4]):
using one or more data ingestion tools to identify and extract claim events from available databases (See at least Paragraphs 19 and 22: Describes a "text mining platform" [i.e. a data ingestion tool] that receives a large amount of insurance claim data [i.e. claim events] from multiple sources);
translating each claim event into one or more sentences using a natural language processing model (See at least Paragraph 23: The received text input data is aggregated and mapped to create composite input text data [i.e. one or more sentences]. The text input data may be analyzed using Natural Language Processing [See Paragraph 40]);
storing the one or more [[sentences]] in a database in a tabular format (See at least Paragraphs 32 and 33: A semantic rule database may store one or more semantic tags in a table. These semantic tags correspond to various words/phrases which indicate that a particular event possibly associated with the claim file [e.g. a semantic tag of “dog” may indicate that the claim corresponds to an animal bite, See Paragraph 20]. Examiner’s Note: Drennan does not explicitly teach that the semantic rule database stores complete sentences in the table. Rather, Drennan teaches that individual terms are stored in the table. However, Hail does teach this feature as described below);
accessing the tabular format and assigning a code to each entry, thereby developing an insurance code set (See at least Paragraph 25: Each entry to the database may 

	Regarding Claim 1, Drennan does not explicitly teach, but Hail, however, does teach:
storing the one or more sentences in a database in a tabular format (See at least Col. 6, Lines 16-26: Describes a data table for storing information corresponding to an insurance claim. The system may group textual input into sentences [See Col. 5, Lines 40-64]. Once the textual input is grouped into sentences, the system stores the sentences in a data table [See Figure 5]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Drennan and Hail in order to improve the insurance company’s ability to accurately identify relevant information from a claim file. Automating this process is especially useful when this information is buried or obscured in adjuster notes that are accumulated over the life of the claim (See Col. 1, Line 45 - Col. 2, Line 17). Utilizing full sentences, in addition to non-sentence text, further improves the system’s ability to accurately determine the relevancy of the information to the insurance company.

Claim 2
	Regarding Claim 2, Drennan teaches:
A computer system for developing an insurance code set (See at least Paragraphs 21-26: Describes a system/method for analyzing a large amount of insurance claim files to develop a database of "semantic rule identifiers" [i.e. an insurance code set, See Figure 4]), comprising: one or more processor (See at least Paragraph 27: The text mining apparatus comprises a processor); and one or more storage devices having stored thereon computer-executable instructions (See at least Paragraph 28: The text mining apparatus also comprises a storage device comprising instructions), which are executable by the one or more processors to cause the computer system to (See at least Paragraphs 21-26: Describes a system/method for analyzing a large amount of insurance claim files to develop a database of "semantic rule identifiers" [i.e. an insurance code set, See Figure 4]):
use one or more data ingestion tools to identify and extract claim events from available databases (See at least Paragraphs 19 and 22: Describes a "text mining platform" [i.e. a data ingestion tool] that receives a large amount of insurance claim data [i.e. claim events] from multiple sources);
translate each claim event into one or more sentences using a natural language processing model (See at least Paragraph 23: The received text input data is aggregated and mapped to create composite input text data [i.e. one or more sentences]. The text input data may be analyzed using Natural Language Processing [See Paragraph 40]);
store the one or more [[sentences]] in a database in a tabular format (See at least Paragraphs 32 and 33: A semantic rule database may store one or more semantic tags in a table. These semantic tags correspond to various words/phrases which indicate that a particular event possibly associated with the claim file [e.g. a semantic tag of “dog” may indicate that the claim corresponds to an animal bite, See Paragraph 20]. Examiner’s Note: Drennan does not explicitly teach that the semantic rule database stores complete sentences in the table. Rather, Drennan teaches that individual terms are stored in the table. However, Hail does teach this feature as described below);
access the tabular format and assigning a code to each entry, thereby developing an insurance code set (See at least Paragraph 25: Each entry to the database may include a 

	Regarding Claim 2, Drennan does not explicitly teach, but Hail, however, does teach:
store the one or more sentences in a database in a tabular format (See at least Col. 6, Lines 16-26: Describes a data table for storing information corresponding to an insurance claim. The system may group textual input into sentences [See Col. 5, Lines 40-64]. Once the textual input is grouped into sentences, the system stores the sentences in a data table [See Figure 5]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Drennan and Hail in order to improve the insurance company’s ability to accurately identify relevant information from a claim file. Automating this process is especially useful when this information is buried or obscured in adjuster notes that are accumulated over the life of the claim (See Col. 1, Line 45 - Col. 2, Line 17). Utilizing full sentences, in addition to non-sentence text, further improves the system’s ability to accurately determine the relevancy of the information to the insurance company.

Claim 3
	Regarding Claim 3, Drennan teaches:
One or more hardware storage devices having stored thereon computer-executable instructions, which are executable by one or more processors of a computing system to cause the computer system to 
use one or more data ingestion tools to identify and extract claim events 14Atty Dkt.: VO-002.02 from available databases (See at least Paragraphs 19 and 22: Describes a "text mining platform" [i.e. a data ingestion tool] that receives a large amount of insurance claim data [i.e. claim events] from multiple sources);
translate each claim event into one or more sentences using a natural language processing model (See at least Paragraph 23: The received text input data is aggregated and mapped to create composite input text data [i.e. one or more sentences]. The text input data may be analyzed using Natural Language Processing [See Paragraph 40]);
store the one or more [[sentences]] in a database in a tabular format (See at least Paragraphs 32 and 33: A semantic rule database may store one or more semantic tags in a table. These semantic tags correspond to various words/phrases which indicate that a particular event possibly associated with the claim file [e.g. a semantic tag of “dog” may indicate that the claim corresponds to an animal bite, See Paragraph 20]. Examiner’s Note: Drennan does not explicitly teach that the semantic rule database stores complete sentences in the table. Rather, Drennan teaches that individual terms are stored in the table. However, Hail does teach this feature as described below);
access the tabular format and assigning a code to each entry, thereby developing an insurance code set (See at least Paragraph 25: Each entry to the database may include a "rule identifier" [i.e. a code, See Figure 4]. The rule identifier is a unique alphanumeric code identifying a result of text analysis [See Paragraph 33]).

	Regarding Claim 3, Drennan does not explicitly teach, but Hail, however, does teach:
store the one or more sentences in a database in a tabular format (See at least Col. 6, Lines 16-26: Describes a data table for storing information corresponding to an 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to combine the teachings of Drennan and Hail in order to improve the insurance company’s ability to accurately identify relevant information from a claim file. Automating this process is especially useful when this information is buried or obscured in adjuster notes that are accumulated over the life of the claim (See Col. 1, Line 45 - Col. 2, Line 17). Utilizing full sentences, in addition to non-sentence text, further improves the system’s ability to accurately determine the relevancy of the information to the insurance company.

Citation of Pertinent Prior Art
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang (U.S. Patent No. 11205103): Describes a system for classifying unlabeled data extracted from text documents.
Neogi (U.S. Pre-Grant Publication No. 20080071800): Describes a system for adding semantic tags to raw data to form tagged data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407. The examiner can normally be reached Mon - Fri 9:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696        
                                                                                                                                                                                                /NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696